Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, 12, 14 and 15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abbott, US 3,830,762 in view of evidenciary reference, “The Glass Transition of Natural Rubber, Loadman, (1985).
Abbott discloses polysaccharide containing elastomer masterbatches.
Regarding claims 1-4 and 15, Abbott teaches mixing rubber latex with aqueous starch solutions followed by coagulation by addition of inorganic salts and/or sulfuric or nitric acid (see column 3, lines 12-13 and Example 1). The reference further teaches drying the coagulate.
Regarding claim 6, it is the position of the examiner that the starch dispersions of the reference meet the limitation of colloidal dispersion.
Regarding claims 7-8, the reference teaches the use of natural rubber which possesses a Tg meeting applicants’ requirements as shown by the evidenciary reference to Loadman.
Regarding claims 9 and 12, Abbott teaches the suitable addition of fillers such as instantly claimed at col. 4, lines 18-27.
Regarding claim 11, Abbott teaches polysaccharide amounts ranging from 2.5 to 100 phr (col. 3, lines 14-15.
Regarding claim 14, see Abstract.
Therefore the reference anticipates the rejected claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 3,830,762 in view of WO 2016/106068 and Wallen et al, US 2010/0022684.
Regarding claims 5 and 13, Abbott fails to explicity teach the incorporation of poly alpha-1-3-glucan. However, WO 2016/106068 teaches  blends of poly alpha-1-3-glucan with polymers including thermoplastic elastomers for increasing tensile modulus, tensile strength and oxygen barrier properties (see Abstract).
Regarding claim 10, Wallen et al teach the advantageous use of coupling agents in silica filled rubber compositions.
It would have been obvious to one of ordinary skill in the art to substitute the poly alpha-1-3-glucan of WO 2016/106068 for the starches of Abbott in order to achieve the enhanced properties taught by the secondary reference.
It would have been obvious to incorporate coupling agents as taught by Wallen et al into the silica filled compositions of Abbott for their art known effects.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/341,147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the reference application contain all limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762